        Case 1:19-cv-05523-SDG Document 106 Filed 03/26/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 BERKELEY VENTURES II, LLC,
                                                 CIVIL ACTION FILE NO.
      Plaintiff,                                    1:19-cv-05523-SDG

 v.

 SIONIC MOBILE CORPORATION and
 RONALD D. HERMAN,

      Defendants.


  PLAINTIFF BERKELEY VENTURES II, LLC AND DEFENDANT
    SIONIC MOBILE CORPORATION’S JOINT MOTION FOR
  NON-SHARING PROTECTIVE ORDER AND BRIEF IN SUPPORT


       Plaintiff Berkeley Ventures II, LLC (“Berkeley”) and Defendant Sionic

Mobile Corporation (“Sionic”) jointly and respectfully move this Court to

enter the Proposed Non-Sharing Protective Order, attached as Exhibit A to

this Motion, to protect each of their respective confidential, proprietary, and

trade secret documents and data pursuant to 18 U.S.C. § 1835, Fed. R. Civ. P.

26(c), and O.C.G.A. §§ 9-11-26(c), 10-1-762(c), 10-1-765. The parties are in the

early stages of discovery and submit that this Motion should be granted, and

the attached Proposed Order entered, so as to safeguard sensitive and

protected proprietary, confidential, or trade secret information that they
       Case 1:19-cv-05523-SDG Document 106 Filed 03/26/21 Page 2 of 5




reasonably anticipate will be produced in this matter both by them and non-

parties while also furthering the objectives of discovery.

             ARGUMENT AND CITATION OF AUTHORITY

      Under Fed. R. Civ. P. 26(c)(1)(G), a Court “may, for good cause, issue an

order to protect a party . . . requiring that a trade secret or other confidential

research, development, or commercial information not be revealed or be

revealed only in a specified way[.]” Moreover, under 18 U.S.C. § 1835, “the

court shall enter such orders and take such other action as may be necessary

and appropriate to preserve the confidentiality of trade secrets, consistent

with the requirements of the Federal Rules of Criminal and Civil Procedure,

the Federal Rules of Evidence, and all other applicable laws.” Applicable law

includes the applicable law of the State of Georgia, which furnishes

additional protections to parties with trade secrets to protect in the course of

litigation. Georgia law defines “trade secrets” as:

            information, without regard to form, including, but not
            limited to, technical or nontechnical data, a formula, a
            pattern, a compilation, a program, a device, a method,
            a technique, a drawing, a process, financial data,
            financial plans, product plans, or a list of actual or
            potential customers or suppliers which is not
            commonly known by or available to the public and
            which information: (A) Derives economic value, actual
            or potential, from not being generally known to, and
            not being readily ascertainable by proper means by,
            other persons who can obtain economic value from its


                                        2
         Case 1:19-cv-05523-SDG Document 106 Filed 03/26/21 Page 3 of 5




             disclosure or use; and (B) Is the subject of efforts that
             are reasonable under the circumstances to maintain
             its secrecy.

O.C.G.A. § 10-1-761(4).

      These trade secrets and confidential commercial information are

entitled to non-sharing protection pursuant to the Georgia Trade Secrets Act

of 1990, (“…affirmative acts to protect a trade secret may be compelled by

court order.” (O.C.G.A. § 10-1-762(c))), and O.C.G.A. 9-11-26(c)(7). The

Georgia Trade Secrets Act of 1990 specifically provides that “a court shall

preserve the secrecy of an alleged trade secret by reasonable means, which

may include granting protective orders in connection with discovery

proceedings . . . and ordering any person involved in the litigation not to

disclose an alleged trade secret without prior court approval.” O.C.G.A. § 10-

1-765.

      Here, the parties reasonably anticipate discovery requests that will

seek the production of documents that could cause harm to them if disclosed

publicly. This includes corporate governing documents, confidential internal

financial records, proprietary contracts, customer and client information,

proprietary technology information, documents, information and materials,

and more that derive economic value from not being generally known to, and

not being readily ascertainable by proper means by, other persons who can

                                        3
       Case 1:19-cv-05523-SDG Document 106 Filed 03/26/21 Page 4 of 5




obtain economic value from their disclosure or use, and other internal and

client information that would harm each party and its respective business if

they were to become a matter of public record. For these reasons, it is

appropriate that this Court grant this Motion.

                               CONCLUSION

      WHEREFORE, the Plaintiff Berkeley Ventures II, LLC and Defendant

Sionic Mobile Corporation jointly and respectfully move the Court to enter

the proposed its proposed Non-Sharing Protective Order.

      Respectfully submitted March 26, 2021.

For Plaintiff Berkeley Ventures II,        For Defendant Sionic Mobile
LLC                                        Corporation:


/s/ Jason Brian Godwin                     /s/ Simon Jenner
Jason Brian Godwin (signed w/              Simon Jenner
express permission by Simon Jenner)        Georgia Bar No. 142588
Georgia Bar No. 142226                     Richard J. Baker
Godwin Law Group                           Georgia Bar No. 033879
3985 Steve Reynolds Boulevard              Baker Jenner LLLP
Building D                                 210 Interstate North Parkway, SE
Norcross, Georgia 30093                    Suite 100
T: 770-448-9925                            Atlanta, GA 30339
E: jgodwin@godwinlawgroup.com              T: 404-400-5955
Attorney for Plaintiff                     E: simon.jenner@bakerjenner.com
                                           Attorneys for Defendant




                                       4
       Case 1:19-cv-05523-SDG Document 106 Filed 03/26/21 Page 5 of 5




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on March

24, 2021, I electronically filed PLAINTIFF BERKELEY VENTURES II, LLC

AND DEFENDANT SIONIC MOBILE CORPORATION’S JOINT MOTION

FOR NON-SHARING PROTECTIVE ORDER AND BRIEF IN SUPPORT with

the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

                             Jason Brian Godwin
                             Godwin Law Group
                        3985 Steve Reynolds Boulevard
                                 Building D
                             Norcross, GA 30093

      This March 26, 2021.


                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, Georgia 30339
                                            T: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com
